Title: Alexander Hamilton and Henry Knox to John Jay, 29 November 1793
From: Hamilton, Alexander,Knox, Henry
To: Jay, John



Philadelphia November 29th1793
Dr. Sir

Notwithstanding the information of this Morning respecting the Insertion in Dunlap’s Paper on Monday, certain reasons determine us rather to return to you the Paper with our certificate.
You will find that we have altered nothing material to your purpose. The omission of what concerned the President has proceeded from a scruple about official propriety.
We are with respect & esteem   Dr Sir   Your obedient servants

Alex Hamilton
H Knox
John Jay Esqr

